Citation Nr: 0938081	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-04 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction as 
secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1966 
to February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In July 2009, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  During that 
hearing, the Veteran discussed service connection for 
hypertension as secondary to his service connected diabetes 
mellitus.  That matter is referred to the RO for 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran asserts that his service-connected diabetes 
mellitus caused or aggravated his erectile dysfunction.  
During the course of his appeal the Veteran was service 
connected for post-traumatic stress disorder (PTSD).  During 
his hearing before the Board, he has claimed that his 
erectile dysfunction is also due to medications that he takes 
for his now service-connected PTSD.  When the Veteran was 
examined by VA in June 2005, the examiner stated that the 
Veteran's erectile dysfunction is not related to diabetes 
mellitus; however she did not address the effect, if any of 
his PTSD medication on his erectile dysfunction.  The Veteran 
has stated that the examination performed by VA was 
inadequate and he has requested that he be reexamined.  
Additionally the Veteran has submitted a July 2009 statement 
by a VA examiner in which he states that the Veteran's 
erectile dysfunction is probably associated with his diabetic 
neuropathy as well as his hypertension medication and that 
his hypertension is probably related to his diabetes 
mellitus.  In light of the above, the Board finds that 
clarification is necessary regarding the etiology of the 
Veteran's erectile dysfunction and that another VA 
examination should be performed.  

Furthermore, a remand is also necessary to provide the 
Veteran with notice of the VCAA in regards to his claim for 
secondary service connection since no letter compliant with 
VCAA on this issue has been provided to him.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2008).  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran 
with an appropriate notice of the VCAA 
for his claim for secondary service 
connection for erectile dysfunction, VA's 
duties there under, and the delegation of 
responsibility between VA and the Veteran 
in procuring the evidence relevant to his 
claim, including which portion of the 
information and evidence is to be 
provided by the Veteran and which portion 
VA will attempt to obtain on behalf of 
the Veteran as required by 38 U.S.C.A. §§ 
5103, 5103A (West 2002) and 38 C.F.R. § 
3.159 (2008).  The notice should also 
address what is needed to support a claim 
of secondary service connection and the 
five elements of a service connection 
claim as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.  Then schedule the Veteran for a VA 
examination by a clinician who has not 
previously examined the Veteran.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be accomplished.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a fifty percent probability or 
greater) that the Veteran's service-
connected diabetes mellitus or his 
service connected PTSD has caused or 
aggravated his erectile dysfunction.  

In determining whether the diabetes 
mellitus or PTSD has aggravated his 
erectile dysfunction, the examiner should 
determine the baseline level of the 
erectile dysfunction, and then assess 
whether the diabetes or PTSD has 
aggravated this disability beyond the 
natural progress of the disorder.  The 
medications the Veteran is taking for 
PTSD must be considered and addressed in 
addition to the effects of the 
symptomatology.  

Complete rationale must be provided for 
all opinions or conclusions reached.  

3.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




